NORTHCUTT, Judge.
L.F. contends the evidence was insufficient to support his adjudication of delinquency. We affirm that issue without further discussion. However, we agree with his complaint that the circuit court did not follow the statutorily mandated procedures at his disposition hearing. Therefore, we reverse the disposition order and remand for a new hearing.
The record reveals that the circuit court did not comply with the many specific requirements of section 985.23, Florida Statutes (2003), governing disposition hearings. Failure to honor these statutory provisions is reversible error. See G.V. v. State, 863 So.2d 1271, 1272 (Fla. 2d DCA 2004); F.W. v. State, 777 So.2d 1100, 1101 (Fla. 2d DCA 2001); C.B. v. State, 706 So.2d 925, 926 (Fla. 2d DCA 1998). Moreover, it is unclear from the record whether the court ordered and considered a predisposition report. See § 985.229. Accordingly, we reverse and remand for a new disposition hearing to be conducted in accordance with chapter 985.
Affirmed in part, reversed in part, and remanded.
FULMER and STRINGER, JJ., Concur.